DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 1 line 16. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Further, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-2, 16, 18-19, 22, 24 and 45 are objected to because of the following informalities:  
In reference to claim 1, it is suggested to (1) in line 3, after “the” and before “porous”, insert “macroscopic”; (2) in each of line 4 and line 6, after “said” and before “porous”, insert “macroscopic”; (3) in line 8, after “said” and before “coating”, insert “porous” and (4) in line 9, after “present’ and before “said”, insert “in”, in order to ensure clarity and consistency in the claim language. Appropriate correction is required.
In reference to claim 2, in line 2 after “said” and before “passages”, it is suggested to insert “plurality of interconnected” and after “the” and before “coating”, insert “porous”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 16, it is suggested to (1) in line 1 after “said” and before “passages”, insert “plurality of interconnected”; in line 2, before “coating” insert “porous” and (3) in line 4, after “said” and before “coating”, insert “macroscopic”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 18, in line 1, after “said” and before “coating”, it is suggested to insert “porous”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claims 19 and 22, in line 2, before “coating”, it is suggested to insert “porous”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 24, in line 1, after “said” and before “coating”, it is suggested to insert “porous”, in order to ensure consistency in the claim language. Additionally, in line 4, delete “cobalt oxide” given that cobalt oxide is recited twice. Appropriate correction is required
In reference to claim 45, in line 3, after “said” and before “coating”, it is suggested to insert “porous”, in order to ensure consistency in the claim language. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7, 11, 13, 15-16, 18-19, 22, 24, 34, 36, 38, 41, 45-46, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “configured to receive” is recited in line 2, it is unclear what is meant by “configured” or how the macroscopic porous substrate must be modified to be considered “configured to” receive a flow of a medium. For the purpose of compact prosecution, “configured to receive” will be interpreted to mean the macroscopic porous substrate receives a flow of a medium, it is advised to amend “configured to receive” to “receives”.
	Similarly, in line 8 the limitation “configured to treat” is recited. It is unclear what is meant by “configured” or how the macroscopic porous substrate and the porous coating must be modified to be considered “configured to” treat at least one contaminant. For the purpose of compact prosecution, “configured to treat” will be interpreted to mean the macroscopic porous substrate and the porous coating treat at least one contaminant present in said flowing medium, it is advised to amend “are configured to treat” to “treat”.
Regarding dependent claims 2-4, 7, 11, 13, 15-16, 18-19, 22, 24, 34, 36, 38, 41, 45-46 and 48, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
In reference to claims 3, 13, 24, 36 and 41, a Markush-type grouping is being set forth in claims 3, 24, 36 and 41. However, the list of alternatives is open-ended due to the use of “comprises” in the language. Since the claimed list of alternatives is open-ended, the metes and bounds of the claim is accordingly indeterminate as it is unclear what other alternatives are intended to be part of the claim scope Therefore, claims are indefinite.
In reference to claim 4, the limitation “configured to provide” is recited in line 4, it is unclear what is meant by “configured” or how the active site must be modified to be considered “configured to” provide at least one or any combination of catalytic, photonic, antimicrobial, light-absorbing, light-emitting, stimuli responsiveness, adsorption or desorption properties. For the purpose of compact prosecution, “configured to provide” will be interpreted to mean the active site provides at least one or any combination of catalytic, photonic, antimicrobial, light-absorbing, light-emitting, stimuli responsiveness, adsorption or desorption properties, it is advised to amend “configured to provide” to “provides”.
In reference to claim 7, the limitation “configured to treat” is recited in line 2, it is unclear what is meant by “configured” or how the macroscopic porous substrate and the porous coating must be modified to be considered “configured to” treat. For the purpose of compact prosecution, “configured to treat” will be interpreted to mean the macroscopic porous substrate and the porous coating treat at least a portion of one or more particulates, a portion of one or more bioaerosols or a portion of one or more pathogenic organisms, it is advised to amend “are configured to treat” to “treat”.
In reference to claim 15, the limitation “configured to provide” is recited in line 2, it is unclear what is meant by “configured” or how the macroscopic porous substrate and the porous coating must be modified to be considered “configured to” provide at least temporary entrapment. For the purpose of compact prosecution, “configured to provide” will be interpreted to mean the macroscopic porous substrate and the porous coating provide at least temporary entrapment of said at least one contaminant, it is advised to amend “are configured to provide” to “provide”.
In reference to claim 16, the limitation “configured to facilitate” is recited in line 2, it is unclear what is meant by “configured” or how the plurality of interconnected passages of the porous coating exhibiting a geometry, a surface roughness and a size must be modified to be considered “configured to” facilitate said entrapment. For the purpose of compact prosecution, “configured to facilitate” will be interpreted as the plurality of interconnected passages of the porous coating exhibit a geometry, a surface roughness and a size facilitating said entrapment, it is advised to amend “configured to facilitate” to “facilitating”.
	Further, the phrase “sponge-like” is recited in line 4. The phrase “sponge-like” renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by “like”), thereby rendering the scope of the claim unascertainable. Terms such as “-like” are similar to terms such as “or the like” or “and the like” which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope. See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). Also similar to the use of “-type” which has been held to be indefinite in a claim for these reasons. See Ex parte Copenhaver, 109 USPQ 118. See MPEP 2173.05(b) (section E).
In reference to claim 48, the limitation “configured to be activated” is recited in line 2, it is unclear what is meant by “configured” or how the active site must be modified to be considered “configured to” be activated. For the purpose of compact prosecution, “configured to be activated” will be interpreted as the active site is activated via heat and electromagnetic radiation, it is advised to amend “configured to be activated” to “activated”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 11, 15-16, 18-19, 22, 24, 34, 36, 38, 41, 45-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shirman et al. (WO 2019/068110) (Shirman) in view of Yamaguchi (US 2009/0246453).
In reference to claims 1, 11, 34 and 38, Shirman discloses a hierarchically porous material ([0298]) (corresponding to a material structure). The hierarchically porous material includes a porous macroscopic monolithic substrate having a first porosity ([0277]) (corresponding to a macroscopic porous substrate). A porous film is deposited on at least 30% of the combined surface area of the pores of the macroporous substrate ([0277]; FIG. 39) (corresponding to at least one porous coating disposed on at least a portion of an inner surface of said porous substrate). The porous film is a catalytic-templated porous coating (CTPC), where the removal of an interconnected templating component provides a network of interconnected pores ([0249]) (corresponding to said porous coating comprises a matric having a plurality of interconnected passages).
	Shirman does not explicitly disclose the porous macroscopic monolithic substrate is configured to receive a flow of a medium for passage of at least a portion thereof through the porous substrate or said porous substrate and said coating are configured to treat at least one contaminant, if any, present in said flowing medium, as presently claimed. However, Shirman discloses the porous monolith comprises a material with macroscopic pores, e.g. honeycomb structures and maybe used in a catalytic converter ([0288]; [0078]).
	Yamaguchi discloses a honeycomb structure for trapping, combusting and removing particulate matter in exhaust gas comprising a porous substrate and porous coat layer (Abstract; [0001]; [0010]) (corresponding to said macroscopic porous substrate and said coating are configured to treat at least one contaminant, if any present said flowing medium; said medium comprises contaminated air). The honeycomb structure comprises a porous substrate having porous partition walls separating and forming a plurality of cells functioning as fluid passages, the fluid flowing into the structure passes through the partition walls ([0010]) (corresponding to a macroscopic porous substrate configured to receive a flow of a medium for passage of at least a portion thereof through the porous substrate). 
Yamaguchi teaches a thickness of the partition wall is 100 to 700 µm and an average pore size of 1 to 100 µm ([0053]; [0015]) (corresponding to said macroscopic porous substrate comprises one or more channels that have an average cross-sectional dimension in a range of about 50 microns to about 10,000 microns). The length in the central axial direction of the honeycomb structure is 40 to 500 mm ([0058]) (corresponding to a length in a range of about 1 mm to about 1 m). Yamaguchi further discloses a catalyst for combusting and removing particulate matter on the surface of a porous coat layer ([0063]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the disclosure by Yamaguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the CTPC of Shirman on the porous substrate of Yamaguchi, in order to provide a diesel particulate filter capable of trapping particulate matter (Yamaguchi, [0004]) (corresponding to said macroscopic porous substrate comprises a particulate filter), and thereby arriving at the presently claimed invention. 
In reference to claims 2-4, Shirman in view of Yamaguchi discloses the limitations of claim 1, as discussed above. Shirman discloses active sites integrated into multiscale, multifunctional material infrastructures designed to control mass transport, reaction coupling, conduction or dissipation of heat or light, and provision of long-term stability under reaction conditions ([0131]) (corresponding to at least one of said passages of the coating comprises an active site suitable for treating said contaminant). Shirman further teaches at least one atomic layer of catalytically active material should be exposed to the channel, in order to avoid full particle encapsulation and form the enhanced catalysts with catalytic nanoparticles exposed to the porous network ([0144]) (corresponding to at least one of said passages of the coating comprises an active site suitable for treating said contaminant; said active site comprises catalytically active material, a plurality of nanoparticles, or combination thereof). 
	Additionally, Shirman discloses functional components are incorporated in the desired amount and location within the porous structure, the functional components are designed to provide catalytic, photocatalytic, electrocatalytic, photonic, antimicrobial, UV-visible absorbing and/or emitting, and sensing properties ([0245]; [0275]; [0376]) (corresponding to at least a portion of an inner surface of at least one of said passages of the coating comprises an active site suitable for treating said contaminant; said active site comprises catalytically active material, a plurality of nanoparticles; said active site is thermally, photo-catalytically, or electro-catalytically active, and configured to provide at least one or combination of a catalytic, a photonic, an antimicrobial, a light-absorbing, a light-emitting, a stimuli responsiveness, an adsorption, and a desorption property). Shirman further teaches the functional component comprises a biologically derived material or metal nanoparticles, metal alloy nanoparticles, semiconductor nanoparticles, metal oxide nanoparticles, mixed metal oxide nanoparticles, metal sulfide nanoparticles, and a combination thereof ([0262]).
In reference to claim 7, Shirman in view of Yamaguchi disclose the limitations of claim 1, as discussed above. Shirman in view of Yamaguchi discloses the honeycomb structure traps particulate matter in exhaust gas and combusts and removes the trapped particulate (Yamaguchi, Abstract) (corresponding to said macroscopic porous substrate and said porous coating are configured to treat at least a portion of one or more particulates, if any, present in said flowing medium).
In reference to claim 15, Shirman in view of Yamaguchi disclose the limitations of claim 1, as discussed above. Shirman in view of Yamaguchi discloses the honeycomb structure traps particulate matter in exhaust gas (Yamaguchi, Abstract) (corresponding to said macroscopic porous substrate and said porous coating are configured to provide at least temporary entrapment of said at least one contaminant).
In reference to claim 16, Shirman in view of Yamaguchi disclose the limitations of claim 15, as discussed above. Shirman discloses the porous film is a CTPC, where the removal of an interconnected templating component provides the network of interconnected pores ([0249]). The network of interconnected pores have various structures such as inverse opal, gyroid and sponge structure ([0134]) (corresponding to said coating exhibits any on inverse opal structure, sponge-like, and gyroid geometry).
Given that the porous film of Shirman in view of Yamaguchi is substantially identical to the present claimed coating in composition and structure, it is clear that the porous film of Shirman in view of Yamaguchi would intrinsically exhibit a geometry, surface roughness and size configured to facilitate said entrapment of said at least one contaminant.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 18, Shirman in view of Yamaguchi disclose the limitations of claim 1, as discussed above. Shirman teaches the porous film has a thickness of between 50 nanometers and 500 micrometers ([0272]) (corresponding to said coating exhibits a thickness in a range of about 1 to about 200 micrometers).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 19, Shirman in view of Yamaguchi disclose the limitations of claim 1, as discussed above. Shirman teaches the porous film has an average pore size of about 50 nm – 2,000 nm ([0323]) (corresponding to said interconnected passages of the coating exhibit a cross-sectional dimension in a range of about 100 nm to about 20 microns).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 22, Shirman in view of Yamaguchi disclose the limitations of claim 1, as discussed above. 
While Shirman in view of Yamaguchi does not explicitly disclose the surface area as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the surface area of the interconnected passages of the porous coating of Shirman in view of Yamaguchi, including over the presently claimed, in order to provide a network of interconnected pores having a high surface area allowing the structure to be used in such applications as industrial catalysis, catalytic conversion, emission control, photocatalysis, sensing, separation and purification, protective coatings (possessing specific, often predesigned thermal, and/or mechanical, and/or chemical properties), as well as in creating multifunctional systems combining chemical, optical, electric, magnetic, and other input/output combinations (Shirman, [0191]).
In reference to claim 24, Shirman in view of Yamaguchi discloses the limitations of claim 1, as discussed above. Shirman further teaches the CTPC includes at least one of an oxide, a metal, a semiconductor, a metal sulfide, a metal chalcogenide, a metal nitride, a metal pnictide, an organometallic compound, an organic material, a natural material, a polymer, and a combination thereof; at least one of: silica, alumina, titania, zircoma, ceria, hafnia, vanadia, beryllia, noble metal oxides, platinum group metal oxides, tin oxide, molybdenum oxide, tungsten oxide, rhenium oxide, tantalum oxide, niobium oxide, chromium oxide, scandium oxide, yttria, lanthanum oxide, thorium oxide, uranium oxide, and rare earth oxide ([0259]; [0260]).
In reference to claim 36, Shirman in view of Yamaguchi discloses the limitations of claim 1, as discussed above. Shirman in view of Yamaguchi discloses the honeycomb structure includes a material containing ceramic as the main component (Yamaguchi, [0056]). Shirman further teaches the porous monolithic substrate is ceramic, natural clay, a metal, a metal alloy or a polymer (Shirman, [0251]-[0255]) (corresponding to said macroscopic porous substrate comprises any of a ceramic, a metal, a metallic alloy, a carbide, a metal felt, FeCrAl, natural clay, a polymeric material and combinations thereof). 
In reference to claim 41, Shirman in view of Yamaguchi discloses the limitations of claim 2, as discussed above. Shirman further teaches the catalytic nanoparticles comprise a metal, a transition metal, a main group metal, a metal oxide, a mixed metal oxide, any one or more metals from group I, II, III, IV, V, VI, VII, VIII from both main and transition series, any one or more oxides of metals from group I, II, III, IV, V, VI, VII, VIII from both main and transition series, oxometallates, a metal sulfide, a metal pnictide, a metal carbide, a binary metal salt, a complex metal salt, a metal salt of an organic acid, a metal salt of inorganic acid, a metal salt of a complex acid, a base, an acid, a metal alloy, a multimetallic species, an intermetallic compound, non-stoichiometric phases, an organometallic compound, a coordination compound, one or more platinum group metal, one or more platinum group metal oxide, carbon, iron, cobalt, nickel, ruthenium, rhodium, palladium, osmium, iridium, platinum, copper, silver, gold, iron oxides, cobalt oxides, nickel oxides, ruthenium oxides, rhodium oxides, palladium oxides, osmium oxides, iridium oxides, platinum oxides, copper oxides, silver oxides gold oxides, titanium oxides, zirconium oxides, hafnium oxides, vanadium oxides, niobium oxides, tantalum oxides, chromium oxides, molybdenum oxides, tungsten oxides, manganese oxides, rhenium oxides, scandium oxide, yttrium oxide, lanthanum oxide, rare earth metal oxides, any species above in a single crystal polymorph or in several polymorphs, any species above presenting to the channel a specific crystallographic plane, any species above in non-crystalline form, and combinations thereof ([0047]). 
In reference to claim 45-46, Shirman in view of Yamaguchi discloses the limitations of claim 3, as discussed above. Shirman teaches the functional component is a biologically derived material, such as an enzyme or a protein ([0262]; [0274]) (corresponding to said biological agent comprises a protein that is chemically or physically coupled to and internal surface portion of said coating; said protein comprises an enzyme).
In reference to claim 48, Shirman in view of Yamaguchi discloses the limitations of claim 2, as discussed above. Shirman discloses treatment of the functional components e.g., thermal, optical, microwave, plasma, and/or chemical treatment, can lead to the formation of functionally, e.g., catalytic or co-catalytic, relevant chemical and structural/morphological species or features at the nanoparticle-matrix, nanoparticle-pore, and matrix-pore interfaces, wherein the treated material is characterized by enhanced properties, e.g., greater mechanical stability (Abstract) (corresponding to said active site is configured to be activated via any of heat and electromagnetic radiation).
Claims 1-4, 7, 13, 15-16, 18-19, 22, 24, 34, 36, 38, 41, 45-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shirman in view of Ishizawa et al. (WO 2019/027047) (Ishizawa).
	The examiner has provided a machine translation of WO 2019/027047. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1, 13, 34 and 38, Shirman discloses a hierarchically porous material ([0298]) (corresponding to a material structure). The hierarchically porous material includes a porous macroscopic monolithic substrate having a first porosity ([0277]) (corresponding to a macroscopic porous substrate). A porous film is deposited on at least 30% of the combined surface area of the pores of the macroporous substrate ([0277]; FIG. 39) (corresponding to at least one porous coating disposed on at least a portion of an inner surface of said porous substrate). The porous film is a catalytic-templated porous coating (CTPC), where the removal of an interconnected templating component provides a network of interconnected pores ([0249]) (corresponding to said porous coating comprises a matric having a plurality of interconnected passages).
	Shirman does not explicitly disclose the porous macroscopic monolithic substrate is configured to receive a flow of a medium for passage of at least a portion thereof through the porous substrate or said porous substrate and said coating are configured to treat at least one contaminant, if any, present in said flowing medium, as presently claimed. However, Shirman discloses the porous monolith comprises a material with macroscopic pores, e.g. honeycomb structures ([0288]).
Ishizawa discloses a water treatment adsorption member used for adsorbing and removing contaminates ([0001]). The adsorption member is made of a porous ceramic honeycomb structure ([0013]). The porous ceramic honeycomb structure includes a plurality of flow paths partitioned by porous partition walls and extending in an axial direction, the porous ceramic honeycomb structure allowing water to be treated to pass through the plurality of flow paths to absorb and remove foreign substances in the water to be treated ([0014]) (corresponding to a macroscopic porous substrate configured to receive a flow of a medium from passage of at least a portion thereof through the porous substrate; said medium comprises a liquid, and wherein said liquid comprises any of a water-based liquid, an aqueous dispersion, an organic liquid, an organic dispersion, and an ionic liquid). 
Ishizawa further discloses the thickness of the partition wall is 0.1 to 2 mm ([0017]) (i.e., 100 – 2000 µm) (corresponding to said macroscopic porous substrate comprises one or more channels that have an average cross-sectional dimensions in a range of about 50 microns to about 10,000 microns). The porous ceramic honeycomb structure has a total length of 330 mm ([0071]) (corresponding to a length in a range of about 1 mm to about 1 m).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the disclosure by Ishizawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the CTPC of Shirman on the porous substrate of Ishizawa, in order to provide a adsorption member capable of removing foreign matter within the water to be treated (Ishizawa, Abstract) (corresponding to said macroscopic porous substrate comprises a particulate filter), and thereby arriving at the presently claimed invention. 
In reference to claims 2-4, Shirman in view of Ishizawa discloses the limitations of claim 1, as discussed above. Shirman discloses active sites can be integrated into multiscale, multifunctional material infrastructures designed to control mass transport, reaction coupling, conduction or dissipation of heat or light, and provision of long-term stability under reaction conditions ([0131]) (corresponding to at least one of said passages of the coating comprises an active site suitable for treating said contaminant). Shirman further teaches at least one atomic layer of catalytically active material should be exposed to the channel, in order to avoid full particle encapsulation and form the enhanced catalysts with catalytic nanoparticles exposed to the porous network ([0144]) (corresponding to at least one of said passages of the coating comprises an active site suitable for treating said contaminant; said active site comprises catalytically active material, a plurality of nanoparticles, or combination thereof). 
	Additionally, Shirman further teaches functional components are incorporated in the desired amount and location within the porous structure, the functional components are designed to provide catalytic, photocatalytic, electrocatalytic, photonic, antimicrobial, UV-visible absorbing and/or emitting, and sensing properties, and a combination thereof. ([0245]; [0275]; [0376]) (corresponding to at least a portion of an inner surface of at least one of said passages of the coating comprises an active site suitable for treating said contaminant; said active site comprises catalytically active material, a plurality of nanoparticles; said active site is thermally, photo-catalytically, or electro-catalytically active, and configured to provide at least one or combination of a catalytic, a photonic, an antimicrobial, a light-absorbing, a light-emitting, a stimuli responsiveness, an adsorption, and a desorption property). Shirman further teaches the functional component comprises a biologically derived material or metal nanoparticles, metal alloy nanoparticles, semiconductor nanoparticles, metal oxide nanoparticles, mixed metal oxide nanoparticles, metal sulfide nanoparticles, and a combination thereof ([0262]).
In reference to claim 7, Shirman in view of Ishizawa disclose the limitations of claim 1, as discussed above. Shirman in view of Ishizawa discloses the porous ceramic honeycomb structure allows water to be treated to pass through the plurality of flow paths to absorb and remove foreign substances in the water to be treated (Ishizawa, [0014]) (corresponding to said macroscopic porous substrate and said porous coating are configured to treat at least a portion of one or more particulates, if any, present in said flowing medium).
In reference to claims 15-16, Shirman in view of Ishizawa disclose the limitations of claim 1, as discussed above. Shirman in view of Ishizawa discloses the porous ceramic honeycomb structure allows water to be treated to pass through the plurality of flow paths to absorb and remove foreign substances in the water to be treated (Ishizawa, [0014]).
Shirman discloses the porous film is a CTPC, where the removal of an interconnected templating component provides a network of interconnected pores ([0249]). The network of interconnected pores have various structures such as inverse opal, gyroid and sponge structure ([0134]) (corresponding to said coating exhibits any on inverse opal structure, sponge-like, and gyroid geometry).
Given that the porous film of Shirman in view of Ishizawa is substantially identical to the present claimed coating in composition and structure, it is clear that the porous film of Shirman in view of Ishizawa would intrinsically be configured to at least temporary entrap said at least one contaminant and exhibit a geometry, surface roughness and size configured to facilitate said entrapment of said at least one contaminant.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 18, Shirman in view of Ishizawa disclose the limitations of claim 1, as discussed above. Shirman teaches the porous film has a thickness of between 50 nanometers and 500 micrometers ([0272]) (corresponding to said coating exhibits a thickness in a range of about 1 to about 200 micrometers).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 19, Shirman in view of Ishizawa disclose the limitations of claim 1, as discussed above. Shirman teaches the porous film has an average pore size of about 50 nm – 2,000 nm ([0323]) (corresponding to said interconnected passages of the coating exhibit a cross-sectional dimension in a range of about 100 nm to about 20 microns).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 22, Shirman in view of Ishizawa disclose the limitations of claim 1, as discussed above. 
While Shirman in view of Ishizawa does not explicitly disclose the surface area as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the surface are of the interconnected passages of the porous coating of Shirman in view of Ishizawa, including over the presently claimed, in order to provide a network of interconnected pores having a high surface area allowing the structure to be used in such applications as industrial catalysis, catalytic conversion, emission control, photocatalysis, sensing, separation and purification, protective coatings (possessing specific, often predesigned thermal, and/or mechanical, and/or chemical properties), as well as in creating multifunctional systems combining chemical, optical, electric, magnetic, and other input/output combinations (Shirman, [0191]).
In reference to claim 24, Shirman in view of Ishizawa discloses the limitations of claim 1, as discussed above. Shirman further teaches the CTPC includes at least one of an oxide, a metal, a semiconductor, a metal sulfide, a metal chalcogenide, a metal nitride, a metal pnictide, an organometallic compound, an organic material, a natural material, a polymer, and a combination thereof; at least one of: silica, alumina, titania, zircoma, ceria, hafnia, vanadia, beryllia, noble metal oxides, platinum group metal oxides, titania, tin oxide, molybdenum oxide, tungsten oxide, rhenium oxide, tantalum oxide, niobium oxide, chromium oxide, scandium oxide, yttria, lanthanum oxide, thorium oxide, uranium oxide, and rare earth oxide ([0259]; [0260]).
In reference to claim 36, Shirman in view of Ishizawa discloses the limitations of claim 1, as discussed above. Shirman in view of Ishizawa discloses the base material of the partition wall is made of a ceramic (Ishizawa, [0051]). Shirman further teaches the porous monolithic substrate is ceramic, natural clay, a metal, a metal alloy or a polymer (Shirman, [0251]-[0255]) (corresponding to said macroscopic porous substrate comprises any of a ceramic, a metal, a metallic alloy, a carbide, a metal felt, FeCrAl, natural clay, a polymeric material and combinations thereof).
In reference to claim 41, Shirman in view of Ishizawa discloses the limitations of claim 2, as discussed above. Shirman further teaches the catalytic nanoparticles comprise a metal, a transition metal, a main group metal, a metal oxide, a mixed metal oxide, any one or more metals from group I, II, III, IV, V, VI, VII, VIII, from both main and transition series, any one or more oxides of metals from group I, II, III, IV, V, VI, VII, VIII, from both main and transition series, oxometallates, a metal sulfide, a metal pnictide, a metal carbide, a binary metal salt, a complex metal salt, a metal salt of an organic acid, a metal salt of inorganic acid, a metal salt of a complex acid, a base, an acid, a metal alloy, a multimetallic species, an intermetallic compound, non-stoichiometric phases, an organometallic compound, a coordination compound, one or more platinum group metal, one or more platinum group metal oxide, carbon, iron, cobalt, nickel, ruthenium, rhodium, palladium, osmium, iridium, platinum, copper, silver, gold, iron oxides, cobalt oxides, nickel oxides, ruthenium oxides, rhodium oxides, palladium oxides, osmium oxides, iridium oxides, platinum oxides, copper oxides, silver oxides gold oxides, titanium oxides, zirconium oxides, hafnium oxides, vanadium oxides, niobium oxides, tantalum oxides, chromium oxides, molybdenum oxides, tungsten oxides, manganese oxides, rhenium oxides, scandium oxide, yttrium oxide, lanthanum oxide, rare earth metal oxides, any species above in a single crystal polymorph or in several polymorphs, any species above presenting to the channel a specific crystallographic plane, any species above in non-crystalline form, and combinations thereof ([0047]). 
In reference to claim 45-46, Shirman in view of Ishizawa discloses the limitations of claim 3, as discussed above. Shirman teaches the functional component is a biologically derived material, such as an enzyme or a protein ([0262]; [0274]) (corresponding to said biological agent comprises a protein that is chemically or physically coupled to and internal surface portion of said coating; said protein comprises an enzyme).
In reference to claim 48, Shirman in view of Ishizawa discloses the limitations of claim 2, as discussed above. Shirman treatment of the functional components e.g., thermal, optical, microwave, plasma, and/or chemical treatment, can lead to the formation of functionally, e.g., catalytic or co-catalytic, relevant chemical and structural/morphological species or features at the nanoparticle-matrix, nanoparticle-pore, and matrix-pore interfaces, wherein the treated material is characterized by enhanced properties, e.g., greater mechanical stability (Abstract) (corresponding to said active site is configured to be activated via any of heat and electromagnetic radiation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784